Andrias and Sullivan, JJ.,
dissent in a memorandum by Sullivan, J., as follows: By any rational understanding of the term, undefined in the parties’ settlement agreement, “cohabitation” between the wife and MP was amply demonstrated by the evidence adduced at a hearing on that issue so as to warrant termination of the husband’s obligation to pay spousal maintenance under the terms of the agreement.
A brief discussion of the events leading to the hearing is in order. The parties separated in 1994 after almost 24 years of marriage, and were divorced on June 6, 1997. The April 18, 1997 settlement agreement provided for an immediate financial payment to the wife and, pursuant to section 4.1, the payment of spousal maintenance in the amount of $120,000 per year, later adjusted pursuant to a cost-of-living increase to $11,000 per month. Maintenance was to continue until August 10, 2009, *454subject to the occurrence of any one of several termination events, which included the “cohabitation of the Wife with an unrelated adult for a period of sixty (60) substantially consecutive days.” The term “cohabitation” is not defined in the agreement.
In June of 2003, the husband became aware that the wife had become involved in an exclusive and serious relationship with an unrelated adult, ME At a June 2004 family function, he overheard MP state that he and the wife would be living together in Connecticut that summer, after the wife finished her school year teaching. The same month, the husband hired a private investigative firm to conduct surveillance of the couple, the results of which convinced the husband that the wife and MP had cohabited for more than 60 days from June 11 through August 29, 2004. By letter to the wife dated September 7, 2004, the husband stated that she and MP had been cohabiting for a period in excess of 60 “substantially consecutive days,” that the cohabitation had been documented by surveillance professionals, and that under the agreement, his maintenance obligations had automatically terminated. In accordance with his letter, the husband ceased his maintenance payments.
Thereafter, on October 13, 2004, the wife moved in Supreme Court, New York County, for a money judgment for $22,000 in maintenance arrears, with interest, as well as counsel fees. In her moving affidavit, the wife denied that she had cohabitated within the meaning of the agreement. The husband, supported by his own affidavit and one from the private investigator, cross-moved for summary judgment denying the wife’s application on the ground that his maintenance obligation had terminated based on the wife’s cohabitation with MR The private investigator’s affidavit stated that he commenced surveillance on June 13, 2004, at 4:30 a.m., when he observed the wife’s and MP’s cars in the driveway of her Connecticut home. A few hours later, MP left the house to retrieve the newspaper from the front of the property. The investigator left at 9:00 a.m., but returned at 7:30 p.m., when he again observed both cars in the driveway. The house lights were turned out at 9:00 p.m. The investigator stated that his firm conducted “extremely intensive surveillance” for a total of 63 days from June 14 to August 28, approximately nine hours daily. Except for a nine-day period when there were no signs of activity at either the wife’s or MP’s residence, MP’s car was in the wife’s driveway at approximately 5:00 a.m. virtually every morning that surveillance was conducted. Investigators regularly saw the wife and MP leave the house together for breakfast in the nearby village and regularly *455saw MP picking up the morning paper and walking the dog outside the wife’s home. The investigators also confirmed MP’s absence from his own home. On August 18, 2004 both of MP’s cars were in the wife’s driveway. Apparently, he had moved many of his belongings from his home into her garage.
In her reply affidavit, the wife stated that during the relevant period she and MP had not engaged in any sexual relations. She stated MP had been “unable to perform sexually for some time” and the medication she was taking diminished any sexual desire on her part. Her relationship with MP during that period, she claimed, was a “sexless” one, a claim seriously undercut by evidence adduced at the hearing and an admission by MP that, during the period from March to November 2003 when the wife and MP claimed they were sexually abstinent, MP had his Viagra prescription filled at least six times. Both the wife and MP admitted that their relationship was an exclusive one. The wife, who claimed that her primary residence was in Manhattan, where she worked nine months each year as a school reading specialist, denied that she and MP “liv[ed] together” and asserted that he “made no financial contribution to her.” She claimed that MP did not stay at her house on the “many days” she went to Manhattan or the two days her daughter visited in August 2004. MP’s affidavit supported the wife’s claims. In his reply, the husband argued that the term “cohabitation” employed in the agreement was intentionally broader than the term employed in Domestic Relations Law § 248.
On the basis of these submissions, Supreme Court (Judith J. Gische, J.), in an order, from which no appeal was taken, granted both parties’ motions to the extent of ordering a hearing. The court held that although sexual intimacy may be one factor for consideration in evaluating whether parties have cohabited, the absence or presence of sexual intimacy is not dispositive. The court found the settlement agreement’s provision terminating maintenance “far more expansive than the language found in section 248 of the Domestic Relations Law” since the agreement “does not require any kind of marital arrangement (e.g., ‘holding out’ as married persons).” It also rejected the wife’s argument that a showing of living or residing together was required to demonstrate cohabitation. Prior to the hearing, the husband moved, in limine, for permission to introduce extrinsic evidence to establish the intent of the parties with respect to the cohabitation provision. The hearing court (Saralee Evans, J.) construed the earlier ruling in the unappealed order to mean that the term “cohabitation” was not ambiguous and held that extrinsic evidence as to its meaning was therefore inadmissible.
*456As the hearing testimony shows, the relationship between the wife and MP, which was concededly exclusive, began in October 2002. The wife testified that the relationship was sexual until March 2003, when, because of MP’s physical dysfunction and her lack of desire due to the fact she was taking the medication Effexor, it became nonsexual. This testimony was seriously undermined, as noted, by MP’s repeated renewals of his Viagra prescription, and by her doctor’s testimony that from September 2000 until May 2001, while she was taking Effexor, she was able to have a sexual relationship, and by the testimony of the wife herself, on cross-examination, that she engaged in sexual relations with MP between January and March 2003, while taking the drug. Notwithstanding MP’s alleged sexual dysfunction and the wife’s lack of interest in sex, they continued, as she conceded, to sleep together, although as she insisted, only on weekends in her Connecticut home and on occasional evenings at her Fifth Avenue home. As the record shows, she socialized with him and her friends and slept with him in the summer of 2004 in her Connecticut home even when her daughter and daughter’s intended husband visited.
As the surveillance evidence shows, during the entire relevant 79-day period from June 11 until August 29, 2004, there were only six days that the wife and MP were not together for at least part of the day. During this period, as the evidence shows, MP and the wife slept together for 61 substantially consecutive nights. He had access to a hidden key to the wife’s Connecticut home, allowing him to come and go as he pleased. During this period, MP and the wife shared the same bed, established a routine in which they went to the village store together for breakfast, ran errands together, performed chores and engaged in activities around the wife’s home together and had dinner together.
As with most exclusive, committed relationships, the wife and MP were ultimately involved in all the significant aspects of each other’s lives. They attended family functions together; the wife was a participant in MP’s family celebrations as was he in hers. At the wedding ceremony of the wife’s daughter, MP sat in the front row area reserved for the family of the bride and appeared in wedding pictures taken with the closest family members.
From their first date in October 2002 through the hearing, the wife and MP split their shared costs equally. While this practice was uniformly followed when they were alone, the wife conceded that whenever they socialized with other couples, MP paid the bill and the wife would reimburse him at some other *457time. When the couple traveled to New Mexico in the summer of 2004, during the period of surveillance (the nine-day period during which there were no signs of activity at either the wife’s or MP’s residence), the wife purchased the plane tickets, paying for them as well as most of the hotel expenses. And, significantly, MP conceded that he did not reimburse the wife for the plane tickets until after the commencement of this litigation.
The hearing court held that the wife did not cohabit with MP for a period of 60 substantially consecutive days, finding that while they enjoyed a “warm” relationship akin to adult dating, it fell short of any definition of cohabitation. In so finding, the court credited the testimony of the wife, who, as must be noted, had a significant financial stake in the outcome, as well as that of MI? although at one point the hearing court did concede that “some of MP’s testimony appeared to have been prepared to corroborate [the wife’s] testimony with regard to their lack of sexual intimacy.”
We resist the temptation to engage in such a profound leap of faith. The testimony was full of inconsistencies and in flagrant disregard of contrary objective evidence. According the term “cohabitation” its dictionary and ordinary common sense meaning, we conclude that the deposition testimony of the private investigator and the utter implausibility of the testimony of the wife and MP on the question of sexual involvement during the requisite period, given the incontrovertible surveillance evidence and the admissions of the wife and MI? amply support the conclusion that they cohabited for the requisite period of time to establish an event of termination of maintenance under the settlement agreement.
The settlement agreement, as noted, does not define “cohabitation”; nor does it incorporate a definition of the term from another source. The parties may, if they choose, ignore the statutory standard of Domestic Relations Law § 248 (Pesa v Pesa, 230 AD2d 837 [1996] [holding oneself out as another man’s wife]) for terminating the obligation to pay maintenance. In common usage, as reflected in various dictionaries, the word “cohabit” has several definitions and is not necessarily limited to a male/female relationship. The New Oxford American Dictionary (2d ed 2005) defines it as: “live together and have a sexual relationship without being married.” Webster’s Third New International Dictionary (2002) defines it as “to live together as or as if as husband and wife.” And the Random House Webster’s Unabridged Dictionary (2d ed 2001) defines it as: “1. to live together as husband and wife, usually without legal or religious sanction. 2. to live together in an intimate relationship.”
*458The hearing court used yet another definition of cohabitation, from Black’s Law Dictionary: “The fact or state of living together, esp. as partners in life, usu. with the suggestion of sexual relations.” This definition is of limited use since it embraces the concept of a life partnership, a concept at odds with the agreement’s 60-day period of cohabitation as a maintenance terminating event. As seems obvious, in the context of the agreement, cohabitation means living together in a sexual relationship for a period of 60 substantially consecutive days. Absent a claim of overreaching, overbearing or fraud, which is in no way suggested here, such a provision should be enforced as written (W.W.W. Assoc. v Giancontieri, 77 NY2d 157 [1990]; Eiseman Levine Lehrhaupt & Kakoyiannis, P.C. v Torino Jewelers, Ltd., 44 AD3d 581 [2007]). That the wife so understood its meaning is readily reflected by the lengths to which she has gone to hide the sexual nature of her relationship with HP (see Olstein v Olstein, 309 AD2d 697, 699 [2003]).
Here, the evidence shows that the wife and MP were involved in a continuing sexual relationship, not a mere friendship, for a period of substantially 60 days, in which they represented themselves as a couple and were perceived as such by family members and friends. How and whether they pooled their resources, a factor significantly relied upon by the majority, is not determinative of cohabitation. It ill behooves any court to impose such a burden on the meaning of cohabitation, a fairly plain contract term. While the majority discounts the significance of dictionary definitions and suggests that attorneys drafting agreements are entitled to rely on judicial decisions construing the terms therein, Clark v Clark (33 AD3d 836 [2006]), the only decision it cites that held that the sharing of household expenses is an element of cohabitation, postdated the separation agreement by nine years.
In no dictionary definition of the term is the sharing of expenses an essential component of cohabitation or even a characteristic of the relationship. “[C]ourts often look to the dictionary to determine the ordinary meaning of a disputed term” (Katz v American Mayflower Life Ins. Co. of N.Y., 14 AD3d 195, 206 [2004], affd 5 NY3d 561 [2005]). Nor, as noted, is it the statutory standard for terminating maintenance as set forth in Domestic Relations Law § 248 (see Matter of Bliss v Bliss, 66 NY2d 382 [1985]). In that regard, we are at a loss to comprehend the majority’s statement—unsupported, as it is, by any citation of authority—that a “review of New York case law shows that in the context of these types of separation agreements, the term cohabitation has a plain meaning which contemplates changed economic circumstances.”
*459Moreover, while financial interdependence may be a characteristic of marriage (see Heimdal & Houseknecht, Cohabiting and Married Couples’ Income Organization: Approaches in Sweden and the United States, 65 J Marriage & Fam 525, 527 [2003]), and an essential factor in establishing succession rights to a housing accommodation under Rent Stabilization Code (9 NYCRR) § 2520.6 (o) (2) (see Rent Stabilization Assn. of N.Y. City v Higgins, 83 NY2d 156, 166-167 [1993]), it is not a prerequisite to finding cohabitation. Indeed, cohabiting couples in the United States are more likely to keep their finances separate (Heimdal & Houseknecht at 527). We do not take the position that financial interdependence is irrelevant. We merely state that under the terms of this agreement, it is not determinative of the issue of cohabitation, as the majority holds.
In emphasizing the sharing of expenses and acting as an economic unit in defining cohabitation, the hearing court ignored the way in which adults often choose to conduct their exclusive relationships. It is noteworthy that the New York State Legislature, in its statutory provision for the termination of spousal support (see Domestic Relations Law § 248 [“The court in its discretion . . . upon proof that the wife is habitually living with another man and holding herself out as his wife, although not married to such man,” may terminate spousal support payments]), makes no reference to acting as an economic unit or sharing common expenses.
The hearing court, in support of its decision, cited Matter of Emrich v Emrich (173 AD2d 818, 819 [1991], lv denied 78 NY2d 860 [1991]), where a stipulation settling a divorce proceeding defined “remarriage” as including “Wife holding herself out as if she were remarried without an actual remarriage and/or residing on a substantially continuous basis (which shall be deemed to be for a period not less than sixty (60) days with another male and/or violation of the present section 248 of the Domestic Relations Law or any successor statute).” The Second Department held that the evidence failed to prove the wife was residing on a “substantially continuous basis” with another male, relying significantly on the absence of any evidence that the wife’s male friend contributed to the wife’s household expenses, such as mortgages and utilities, a factor we find not determinative. The hearing court further supported its decision here by stating that “all of the cases find that an essential element of cohabitation is a shared residence with shared household expenses. Cohabitation has been found where the couple functioned as an economic unit.”
The majority concludes that the sharing of household expen*460ses is essential to a finding of cohabitation and goes to great pains to stress the absence of proof that the wife and MP shared such expenses or functioned as an economic unit, citing four cases—three from the Second Department (Clark v Clark, 33 AD3d 836 [2006]; Matter of Ciardullo v Ciardullo, 27 AD3d 735 [2006]; and Emrich) and one from the Fourth Department (Scharnweber v Scharnweber, 105 AD2d 1080 [1984], affd 65 NY2d 1016 [1985])—to support that proposition. All of the Second Department cases hark back to Scharnweber, and each of them cites the earlier cases as the only authority. In each case the court found that the evidence was insufficient to show that the “living together” or “cohabitation” condition had been demonstrated, relying only secondarily on the factor of sharing of expenses and acting as an economic unit. In the seminal Scharnweber decision, the Fourth Department concluded that the evidence established the wife and the unrelated male “do not share household expenses or a bedroom and do not function as an economic unit” (id.).
While the Court of Appeals affirmed Scharnweber, it did not address the question whether the sharing of household expenses or functioning as an economic unit is an element of cohabitation. The majority notes that nothing in the Court of Appeals opinion indicates a rejection of the Appellate Division’s conclusion in this regard (which, of course, would leave the majority without any support for its holding). What is more significant, however, is that in affirming, the Court of Appeals did not endorse the principle that these are factors to consider in deciding whether cohabitation occurred.
In Salas v Salas (128 AD2d 849, 850 [1987], lv dismissed 70 NY2d 747 [1987]), another Second Department case relied upon by the majority, the parties entered into a stipulation of settlement that provided that maintenance would terminate and the marital residence would be sold upon the occurrence of certain events, including the wife’s “living together with another male unrelated by blood.” In finding that the wife and a man with whom she had a close personal relationship had not been cohabiting on a regular basis, the court relied upon the fact that while the friend slept at the former marital residence on occasion, he and the wife maintained separate residences and he frequently slept at the homes of his sister and brother. And, while the court also relied upon the fact that the wife and her friend “did not share household expenses and did not otherwise function as an ‘economic unit’ ” (id. at 852), it cited Scharnweber for that proposition. Salas also cited another Second Department case, Brown v Brown (122 AD2d 762 [1986], appeal dis*461missed 68 NY2d 910 [1986]), which similarly relied on Scharnweber.
In Emrich, as noted, another Second Department case relied upon by the majority, the wife’s male friend spent only three to four nights per week at her house over a period of more than a year, while maintaining a residence in another town. Also, there was no evidence that he contributed to the wife’s household expenses other than occasional grocery purchases. Given these circumstances, the court found a failure of proof that the wife was residing on a “substantially continuous basis” with another male. The court did not hold, as the majority suggests, that a sharing of expenses was essential to a finding of cohabitation. While the absence of a sharing of household expenses was significant in the circumstances, as well as in the other cases relied upon by the majority, it was not the sole factor that precluded a finding of cohabitation, as is the case at bar. Nor in Emrich, which contained a “not less than sixty (60) days” period of cohabitation provision, did the wife and male friend share the same bed for 61 substantially consecutive nights and have breakfast together virtually each and every one of those days, as concededly happened here.
Moreover, the majority glosses over the evidence adduced at the hearing, asserting as fact that “[the Wife] and MP did not live together,” an assertion belied by the surveillance logs and the deposition testimony of the private investigator. It also cites such meaningless circumstances as the fact that the wife votes and pays her taxes in New York, and ignores the fact that the termination event relates only to a substantially consecutive 60-day period, which, in this case, occurred during the summer, at a time when the wife resided in her Connecticut home.
The judgment should be vacated, and the husband’s cross motion for summary judgment should be granted, declaring that his obligation to pay maintenance has terminated.